Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-6 and 10-14, drawn to a production method for an artificial pluripotent stem cell by introducing a Sendai virus comprising reprogramming factor RNA to the human somatic cell being suspension-cultured in a gel culture medium.
Group II, claim(s) 15-17 and 21-26, drawn to a production method for an artificial pluripotent stem cell by introducing reprogramming factor RNA to the human somatic cell being suspension-cultured in a gel culture medium.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a production method for an artificial pluripotent stem cell , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yakubov et al., 2010 (Biochemical and Biophysical Research Communication, Vol. 394, p. 189-193) in view of Dean et al., 2013 (US 20130312130 A1).  Yakubov discloses “reprogramming of human fibroblasts to pluripotent stem cells using mRNA of four transcription factors” (e.g. Title).  Yakubov uses in vitro-produced mRNA encoding for Oct4, Lin28, Sox2 and Nanog for reprogramming of human foreskin fibroblasts (hFF) to generate RiPS (RNA-produced iOPS) cells to avoid any DNA integration events and the associated genomic damage (e.g. p. 189, right column, 2nd full paragraph).  Dean discloses methods for producing a reprogrammed fibroblast by growing a plurality of fibroblasts in monolayer culture to confluency and disrupting the monolayer culture to place at least a fraction of the plurality of fibroblasts into suspension culture under condition sufficient to form one or more embryoid body-like spheres comprising reprogrammed fibroblasts.  The reprogrammed fibroblasts express a stem cell marker selected from the group consisting of Oct4, Nanog, FGF4, Sox2, Klf4, SSEA1 and Stat3 (e.g. [0009]).  Since both Yakubov and Dean disclose production of iPSCs from fibroblasts and Dean discloses culturing the reprogrammed fibroblast in suspension culture, it would be obvious for one of ordinary skill in the art to produce an artificial pluripotent stem cell by introducing reprogramming factor RNA to the human somatic cell being suspension-cultured in a gel culture medium with reasonable expectation of success in view of the disclosures of Yakubov and Dean.  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632